 ST. FRANCIS PIE SHOP, INC.89St. Francis Pie Shop,Inc.andWillie Frank, an In-dividual.Case 20-CA-4624June 21, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn March 28, 1968, Trial Examiner MauriceAlexandre, issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gagedin and was engagingin certain unfair laborpractices withinthe meaningof the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom, and take certain affir-mative action,as setforth in the attached Trial Ex-aminer'sDecision. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed ananswering brief.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions andbriefs, and the entire record in this case, and findsmerit in the exceptions of the Respondent. Ac-cordingly, the Board adopts the findings of the TrialExaminer only to the extent that they are consistentherewith.The complaint alleged, and the Trial Examinerfound, that Respondent's discharge of employeeWillie Frank on June 30, 1967, violated Section8(a)(3) and (1) of the Act. The Trial Examiner,however, rejected the General Counsel's theorythat Frank was discharged pursuant to Respon-dent's plan, conceived shortly after Frank's hire inApril 1962, to find a pretext to fire him because hedid not stay away from the Union. We agree withthe Trial Examiner that the record does not supportGeneral Counsel's contentions, but we are equallyof the opinion that neither does the record supportthe ground relied on by the Trial Examiner.The Respondent contended that it decided todischargeFrank for his arrogant rejection ofBaum's requestthat he work on July 4, a holiday. Itis clear from the record that Frank angrily rejectedBaum'srequestandwasdischargedshortlythereafter.The Trial Examiner concluded, how-ever, that the reason assigned for Frank's dischargewas a merepretext and that Frank in fact wasdischarged because of Respondent's belief thatFrank, as he announced, intended to discussholiday work with Union Business Agent Pelz, andthat such action, if taken, would impair Respon-dent's practice of preventing employee contactswith the Union. The record, however, fails to showany intention on Respondent's part to preventFrank from contacting Pelz. On the contrary,Respondent itself brought the entire matter to theattention of Pelz, and was assured by him thatRespondent was within its contractual right in ask-ing Frank to work on July 4. It is true that Respon-dent would not grant Frank permission to leave hiswork in order to discuss the matter of holiday workwith Pelz, but Respondent was under no obligationto do so, and his failure in that regard cannot betaken as evidence of discriminatory intent.From the foregoing, and the entire record in thiscase,we can find no basis for the Trial Examiner'sconclusion that the reason for Frank's dischargewas a pretext. Accordingly, we shall dismiss thecomplaint.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the complaintbe, and it hereby is, dismissed in its entirety.'Contrary to the Trial Examiner,we think that Respondent's inquiry ofemployee Palmer, present when Frank requested time off to see Pelz, as towhy Palmer was following Frank and going to see the Union,was an in-nocent query simply brought on by seeing Palmer at Frank's side Respon-dent's question was not accompanied by a threat of reprisal and cannot besaid to have violated Section 8(a)(1)TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE,Trial Examiner:This casewas heard at San Francisco,California,onDecember12, 1967,upon a complaint issued onOctober 5,1967,' alleging that the Respondent hadviolated Section 8(a)(1) and(3) of the NationalLaborRelations Act, as amended.In its answer,Respondent denied both the conclusionary allega-tions relating to jurisdiction and the commission ofunfair labor practices.The issues presented arewhether or not: (1) Respondent's operations satisfythe Board's jurisdictional standards,(2)Respon-dent unlawfully interrogated Roy Palmer,and (3)Respondent unlawfully discharged Willie Frank.'Based upon a charge filed on July 25,1967, byWillie Frank172 NLRB No. 16 90DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record, my observation of thewitnesses, and the briefs filed by the General Coun-sel and the Respondent, I make the following:will effectuate the purposes of the Act to assert ju-risdiction herein.6FINDINGSAND CONCLUSIONS1.JURISDICTIONThe jurisdictional facts are not in dispute.Respondent is a California corporation with a plantand place of business in San Francisco, where it isengaged in the operation of a bakery. During thepast year, Respondent purchased and receiveddirectlyfrom outside the State of Californiaproducts valued in excess of $5,000. It also soldcakes and pies valued at about $85,000 to theUnited States Navy and the United States CoastGuard, and delivered such products to Navy andCoast Guard vessels docked at bases in the SanFrancisco Bay area.' During the past year, theUnited States Navy purchased, for use at itsCalifornia facilities, services, goods, and materialsvalued in excess of $50,000 directly from supplierslocated outside the State of California.Iagree with the General Counsel's contentionthat Respondent's operations satisfy the Board's in-direct outflow standards for nonretail operations, asset forth inSiemons Mailing,'i.e.,over $50,000 ingoods shipped or services furnished "to users meet-ing any of the Board's jurisdictional standards" ex-cept the indirect outflow or indirect inflow stan-dard. Respondent argues that since the Navy is notan employer within the meaning of the Act, thevalue of goods shipped to the Navy should not beconsidered; and that without such goods, Respon-dent's operations do not satisfy theSiemonsstan-dard." That standard, however, does not refer togoods or services supplied to employers who satisfythe Board's jurisdictional standards. It refers to"users" who do so.Siemonsexpressly states (122NLRB at 85, fn. 12) that such users shall include anenterprise or organization which is itself exemptedfrom the Board's jurisdiction, if its operations are ofamagnitude which would justify assertion of ju-risdiction were it nonexempt. It is undisputed thatduring the past year, the Navy's operations inCalifornia were of such magnitude. Accordingly, itis appropriate to consider the goods which Respon-dent furnished to the Navy for use in California.' Itherefore find that Respondent's operations satisfythe applicable jurisdictional standards, and that it'These products were intended for consumption on board such vesselswhile they were so docked There is some evidence that bakers on boardsuch vessels bake the products which are consumed at sea,and that whilethe vessels are docked,the purchase of Respondent's products operates torelieve such bakers from their normal duties.Respondent has been the solesupplier of pies to the Naval vessels.Other bakeries have supplied un-specified products to the Naval and Coast Guard vessels, and could supplythem with pastry products if Respondent did not do so.'Siemons Mailing Service,122 NLRB 81Respondent does not question, and I find,the existence of statutory ju-risdictionII.THE UNFAIR LABOR PRACTICESA. The Events of June 29, 1967Willie Frank, the alleged discriminatee, was hiredby Respondent as a baker's helper in April 1962.His duties consisted of icing cakes, hauling androlling flour, and scrubbing floors. At the time hewas hired, Frank was informed by Respondent'spresident, Bernard Baum, that he would not berequired to work on holidays. On October 1, 1966,Roy Palmer was hired as a baker's helper and wassimilarly told that there would be no holiday workfor him. Prior to June 29, 1967, neither Frank norPalmer was ever requested to work on a holiday.Thus, following past practice, the two men wouldhave worked on July 3 but not on July 4, 1967.On June 28, 1967, Baum was informed by JerryBuschini7 that a fleet of Navy ships was expected toarrive in port over the July 4 weekend. In anticipa-tion of additional orders, Baum decided to have abaker's helper on duty on both July 3 and 4 toassistRespondent'sbakers,whoworkedonholidays. Accordingly, on June 29, he told Palmerthat he wanted him to work as usual on July 3 andthatFrank was to work on July 4. Baum thensought out Frank, informed him that he would beoff on July 3 and would work on July 4, but wastold by Frank that he would not work on a holiday.There is a conflict as to exactly what the two said toeach other. According to Frank's testimony, theconversation was as follows:A. He come up to me that morning and hesays, "Willie, you are going to work Tuesday[July 4], and you are off Monday, and if youare not going to do it you are fired."And I says, "No, Barney," I said, "you re-member, you told me that I didn't have towork holidays when I first come.""If you don't do it, you are fired. I am goingto call the union." That's all that was said.Baum's testimony was as follows:A. I asked Willie Frank, I mentioned to Wil-lieFrank I wanted him to work Tuesday, andthen let him have Monday off, and he waswashing racks at the time, and said to me, "I'Carroll-Naslund Disposal, Inc,152 NLRB 861, affd 359 F 2d 779(C A 9), National Survey Service, Inc.,151 NLRB 783, affd 361 F 2d 199(C A7),Mendenhall Trucking, Inc.,153 NLRB 1276,Ford's Redi-MixConcreteCo , Case I 1-RC-1265, 45 LRRM 1023, ConnecticutState BoardofLabor Relations,145 NLRB 1415' In view of theabove finding,it is unnecessary to determine whether, asassertedby the General Counsel,Respondent's operations also satisfy theBoard's national defense standard set forthinReady Mixed Concrete &Materials, Inc.,122 NLRB 318.'Although Respondentis a corporation,Buschiniwas described at thehearing as Baum's "partner " ST. FRANCISPIE SHOP, INC.don't work on holidays, and I won't work onholidays."Q.What did you say?A. I told him, "I'm going tocall the unionand ifI'm right,you are through."Baum then returnedtoPalmer, angrily statedthat it appeared that hewas goingto have troublewith Frank, and told Palmer that he wanted him towork on July 4.In responseto Palmer's reply thathe had plans for that day,Bauminquired how hecouldmake plansif he did not have a job. WhenPalmer answeredthat he did have a job, Baumstated,"Idon't understand you fellows," andwalked away.Buschinitestified that immediatelyafter the "argument" with Frank, Baum went intothe plant office,was "allshook up" and "red in theface," stated that he had "had it," and describedwhat had happened. According to Buschini, he wasunaware that Baumhad told Frank that he wouldfirehim, and urgedBaumto discharge Frank.Baum didnot do so immediately. Instead, hetelephonedUnion BusinessRepresentative HermanPelz,toldhimwhat had happened, inquiredwhether Respondent's collective-bargaining con-tract with the Union permitted holiday work, andwas told that it did. When asked at the hearingwhether he also told Pelz that he was going to fireFrank,Baum testified,"Perhaps I did." Pelztestifiedthat Baumtold him that "if [Frank] wasgoing to refuseto work, he was going to fire him";that Pelz asked whether Baum wanted him to talkto Frank; and that Baum replied, "whatever you dowon'tchangeit."TheprehearingaffidavitwhichPelz gave to a Boardagent doesnot state that heasked whetherBaumwanted him to talk to Frank.Accordingto Palmer'stestimony, which I credit,he was with Frank in the back of the shop at aboutthe time of the foregoing events; Frank attemptedto telephone Pelz but could not reach him; beforehe could try again,Buschiniinformed them thatsomeone wantedthem on the office phone; Franktook the call, which was from Pelz,in Buschini'spresence;Frank told Pelz that he could not discusshis businesson the telephone and wanted to seehim in person;Frank then called Pelz on atelephone across the street; and he reported toPalmerthat Pelz couldnot seeFrank that afternoonafter the latter finished work for the day.Frank, accompanied by Palmer, then went toBaum'soffice and in the presence of Buschini,askedBaumwhether he could go to the union hallto talk to Pelz.Baumreplied that he could not dosoduringworktime.Shortly thereafter,whilePalmerwas with Frank,Baumcalled Palmer aside.Palmertestified without contradiction that their en-suing conversationwas as follows:Q.Who called you?A. Barney.And so, he said, why was I following Willieand doing what Willie told me to do.91I told him I wasn't following Willie, I wasn'tdoing what Willie told me to do.*Q. (By Mr. Hoffman) Was there more tothat conversation?A. Yes. He said, why was I going to theunion.And I asked him, I said, "Did you hear mesay Iwas goingto theunion?" And he said, "Ihear Willie say, 'We was going to the union."'*****Q. (By Mr. Hoffman) Did you make anyreply to Mr. Baum at that point? Did you tellhim anything that you can recall?A. That's when I told him I wasn't going tothe union. I asked him if he heard me say I wasgoing to the union. He said, "No. I hear Williesay, `We was going to the union."'And so we walked a little farther by the of-fice and he told me he had been having troublewithWillie ever since Willie had been there,and he says he was mad at Willie, he was angryatWillie, and he told me Willie had caused alot of guys to get fired from there.B.The Events of June 30, 1967On June 30 Frank workedas usual.At the end ofhis shift at 1 p.m., he went to Respondent's officeand, in the presence of Buschini, asked Baumwhether he still wanted him to work on July 4.Baum replied, "Here is your check. You are fired.We don't need you here no more." Baum did nottell Frank the reason for the discharge, but testifiedthat the reason was as follows:His attitude, his general attitude, the way heblew up and the way he told it to me; I got abusiness to run; if all the help told me what hewas going to do and what he was not going todo, I would close up and give the key to theemployees. If one man tells me he is not goingto do something, that puts me in a hell of aposition, pardon the expression. Finally he getshis way and so did the rest of them.Palmer similarly asked Baum whether he stillwanted him to work on July 4. Baum replied: "No,Ihave everything all planned out. Come in Monday[July 31, like I told you to do." Baum testified thatsince the anticipated orders from the fleet did notmaterialize, he had concluded by noon on June 30that he did not need the services of a baker's helperon July 4.Later that day, Frank went to see Pelz at theunion hall, reported the events, and requested Pelzto telephone Baum to advise him that Frank waswilling to work on July 4. Frank testified that Pelz 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent to his office and on his return, stated that hecould "do nothing with that man." Pelz testifiedthat he informed Baum on the telephone of Frank'swillingnessto work on July 4, that he asked Baumwhether Frank had so informed him, and that Baumanswered in the negative. Baum testified that hecould not recall being told by Pelz that Frank waswilling to work on July 4.C. Subsequent EventsAbout 2 weeks later, Frank returned to seeBaum.According to Frank,Baumstated:He say, "You remember I told you to stayaway from that union hall. If you had stayedaway from that like I told you, you would stillhave your job now."Of course, you would not be making morethan 80 bucks a week, but that's better thannothing. Now you have got nothing."I told you I was going to get you a long timeago, but I finally got you."Frank further testified that he left the office whenBaum'sson entered;thathe returned shortlythereafter to ask for a letter stating the reason forhis discharge; that after first refusingBaum in-formed Pelz over the telephone of Frank's request;that he heardBaum askPelz, "Yeah, but what am Igoing to put in there?"; and that uponterminatingthe conversation shortly thereafter, he said toFrank, "You tell that guy to call me up." Baum de-nied remindingFrank of a warning to stay awayfrom the Union and telling him that he would stillhave a job if he had heeded the warning.D. Concluding FindingsIfind that Frank's discharge was unlawful, butfor reasons which differ somewhat from those ad-vanced by the General Counsel. Thus, I am not per-suaded that soon after hiring Frank in April 1962,Baum decided to find a pretext for getting rid ofhim because he did not stay away from the Union,and that he finally carried out his intention in June1967. It is true that between the time Frank washired and fired, he had gone to the Union withcomplaints about Respondent.' It may even be true,although denied by Baum, that he told Frank andJohnson on one or more occasions that he intendedto discharge them because they did not stay awayfrom the Union. However, it is unnecessary toresolve this conflict. For even if Baum did threatendischarge, I find insufficient evidence to support" In October 1962 Frank and another baker's helper,Henry Johnson,learned that Baum had withheld from them the fact that Respondent hadexecuted a union-shop contract with the Union,and they thereuponbecame members.In addition,Baum was compelled to pay Frank $830 inbackpay,representing the difference between the contract wage scale andthe wages paid to Frank up to that time In September 1966 Frank com-plained to the Union that Baum had failed to pay him the contract ratewhile he worked as a substitute for a vacationing baker,and the Unioncompelled Baum to revise Frank's paycheck There is also uncontradictedthe view that he was in fact lookin* for an opportu-nity to get rid of Frank prior to his discharge. Forone thing, while testifying, Frank presented a curi-ous combination of blandness and histrionics whichhas createdseriousdoubts in my mind concerninghiscredibility.Accordingly, I do not credit histestimony that Baum admitted to him, subsequentto the discharge, that he had finally carried out histhreat to discharge Frank because he had notstayed away from the Union. Moreover, the recordestablishes that Baum had complimented Frankupon his work as recently as early 1967, and hadgiven himperiodic wage increases. It is hardly like-ly that an employer would praise and reward anemployee whom he intends to fire. It is also unlike-ly that Baum would have waited 5 years to find anexcusefor firing Frank. Johnson was discharged inJuly 1966 forreasonsundisclosed by the record. Sofar as the evidence shows, Frank was more of athorn inBaum'sside than was Johnson; yet thelatterwas the one whomBaumfirst selected fordischarge. In addition, if Baum wanted an excuse todischarge Frank, he had a most convincing one. InApril 1967 one Joan Robowski and her parentscomplained to Baum that Frank had frequently an-noyed her when she passed Respondent's plant.Although Frank denied the accusation and Baumadmitted that he wasin noposition to resolve theconflict, it would have been entirely feasible forBaum totake the position that he did not desire toretaineven an accused employee. Nevertheless,Baum did not utilize this readymade excuse todischarge Frank promptly, but on the contrary sug-gested that Frank go to the district attorney if theaccusation was untrue. On the entire record, I findthat prior to Frank's rejection of the workassign-mentfor July 4, 1967, Baum had no plans todischarge him.On the other hand, contrary to Respondent'sclaim, I find that the discharge was not motivatedby the arrogant attitude attributed by Baum toFrank when he refused the July 4 workassignment,or by the alleged deterioration in Frank's per-formanceas anemployee during the last 3 years ofhis employment.9 However,Buschini's testimony inthis regard was vague and unpersuasive. As forBaum,intestifyingconcerningFrank'sper-formance as well as other matters, he was preoccu-pied, confused, self-contradictory, and evasive tosuch a degree that I find him to be an incrediblewitness.Moreover, as already noted, Baum hadgiven Frank periodicwage increasesand had com-plimented him upon his work performance early intestimony that Frankrefused to accedeto a request by Baum that he falselyreport to the Union that he had been paid for overtime work.For example,Baum and Buschmi testified that the bakershad com-plained that Frank neglected his duties,that he had failed to keep thewashrooms and equipment clean; that he had usedthe officetelephonewithout permission; that he had held conversations withfriendswho cameto see him at the shop,that hehad rejectedwork assignments;and that hehad given impertinent answers to them ST. FRANCIS1967. Finally,I note that in testifying regarding hismotive,Baum merely referred to Frank's arrogantrefusal to work on holidays.I therefore find that theclaim of work deterioration is an afterthought.Ineed not resolve the conflict as to whether ornot Frank was arrogant when he declined theholiday work assignment,since I further find thatneither an arrogant attitude by Frank nor hisrefusal of the assignment was the real reason forFrank's discharge.It is true that upon such refusal,Baum became angry and threatened Frank withdischarge.However, Buschini admitted that Baumhad been angered by,and had discussed discharg-ing, Frank in the past,"but next day he had cooledoff." Therecord also shows that although he wasurged by Buschini to fire Frank on June 29, Baumdid not do so immediately. Instead,he telephonedUnion Business Representative Pelz on that day,and told him that he intended to fire Frank if herefused to workon July 4.This suggests that Baumwas following his usual pattern of cooling off.Finally, I note that Baum also impliedly threatenedPalmer with discharge when he objected to workingon July 4, but did not carry out the threat. Theseconsiderations lead me to conclude, and I find, thatprior to the time that Frank requested time off togo to the union hall to see Pelz,Baum had no inten-tion to discharge him.toInmy opinion, it was Frank's request, in thepresence of Employee Palmer, for permission to goto the union hall to see Pelz that triggered thedischarge.Although I doubt that Baum seriouslyobjected to Frank's discussion of holiday work withPelz in view of the latter's statement that such workwas permitted by the contract, I believe that he didstrongly object to Frank's disclosure to Palmer ofhis intention to discuss the matter,and feared thepossible effects of such disclosure upon the latterand other employees.The record establishes thatfor several years, Baum had instructed a number ofemployees to hide when a union business represen-tative visited the shop.He had given such instruc-tions to Frank,Johnson,John Grech,an employeeidentified only as Alec, and two other unidentifiedemployees."In the case of Frank and Johnson,such instructions resulted in postponing their unionmembership for 6 months.Grech continued to hide10 In so finding,Iplace no reliance upon Frank's testimony that duringhis telephone conversation in Buschini's and Palmer's presenceshortlyafter he rejected the assignment to work on July 4, he told Pelz that he waswilling to work on that day.As noted, Frank was not a credible witnessMoreover,Palmer,who was called as a witness by the General Counsel, didnot corroborate such testimony.For these reasons, I credit Palmer's ver-sion of the telephone conversation11At one point,Baum denied giving such instructions to anyone, but el-sewhere in his testimony, he admitted giving the instructions to Grech,Alec, and the two unidentified employees Baum's lame explanation for hisconduct was that they were schoolboys doing part-time work and that hedid not know whether the Union would object to their working in his shop.Ido not credit his denials with respect to Frank and Johnson15'Baum's relationship with Pelz apparently presented him with a uniqueopportunity,which he undoubtedly wished to preserve,to maintain the saidpracticeFor example,despite his knowledge of the complaints thatPIE SHOP, INC.93whenever the union representative arrived from thetimehe was hired in August 1965, until he leftRespondent's employ in December 1966, and henever joined the Union. It is thus apparent, and Ifind that for sometime, Respondent had attemptednot only to circumvent its collective-bargainingobligations, but also to prevent contacts between itsemployees and the Union.The evidence further shows that Palmer was withFrank when, inBuschini'spresence, the latter toldPelz on the telephone that he preferred to talk toPelz inperson; that Palmer accompanied Frankwhen the latter went to Baum and requested timeoff to see Pelz; and Palmer was with Frank whenBaum calledhim aside to question him as to why hewas following Frank, why he was doing what Frankinstructed, and why he was planning to accompanyFrank to the union hall. It is thus apparent thatBaumbecame concerned that Frank had influencedor encouraged Palmer to accompany him to theunionhall. In view ofBaum'sconstant attempts toprevent employee contacts with the Union, I haveno doubt that he also became concerned thatFrank'swillingnessto complain to the Union mightspread to other employees, and that Baum's par-tially successful practice of preventing employeecontacts with the Union would be impaired.12 It istherefore difficult to escape the conclusion, and Ifind, thatBaumdischarged Frank because of hisbelief that Frank's announced intention to discussholiday work with Pelz constituted a threat to thatpractice, and because of his desire to eliminate thatthreat.This conclusion is buttressed by Baum'sunexplainedaction in telephoning Pelz when Frankrequested a letter stating the reason for discharge,Baum'sexpressed quandary as to what to say insuch a letter, and his ultimate refusal to furnish therequested letter.It is well settled that the Act guarantees the rightof an employee to consult and file grievances with aunionconcerning terms and conditions of employ-ment. It alsoprotects the right of an employee toinform his employer that he has filed, and will con-tinue to file, such grievances. Where an employee isdischarged for engaging in such protected activity,the discharge not only discriminates against him,but also tends to deter other employees from con-Respondent had paid Frank less than the union wage scale and less than thebaker's scale when he performed baker's work,Pelz, who voluntarily ap-peared as a witness for Respondent,testified that he had no knowledge ofthe receipt of any complaints relating to Respondent's labor relations priortoFrank's discharge,and he described his 20-year relationship withRespondent as "fairly good"Moreover,after hearing Grech's testimonythat,upon Baum's instructions,he had concealed himself from the Union'srepresentatives for almost a year and a half, and after admitting that he wasunaware of Respondent'suse of schoolboys for part-time work withouttheir joining the Union, Pelz attempted to excuse such use by stating that itwas not unusual for other employers under contract with the Union to usenonunion schoolboys during vacation time I accordingly find,in agree-ment with the GeneralCounsel,that behind the relationship betweenRespondent and Pelzlay thetacit understanding,"You don't bother us andwe won't bother you." 94DECISIONSOF NATIONALLABOR RELATIONS BOARDsuiting and filing grievances with a union, therebyinterferin* with rights guaranteedby the Act anddiscouraging union activity. The discharge thus vio-latesSection 8(a)(1) and(3).13For the samereasons, a violation of that section occurs where anemployer, in order to deter employees from con-sultingand filing grievanceswithaunion,discharges an employee who merely announces thathe intends to consult the union. I therefore find thatthe discharge of Frank constituted an unfair laborpractice violative of Section 8(a)(1) and (3).Ifurther find, contrary to Respondent's claim,thatBaum's interrogation of Palmer constitutedneither legitimate inquiry nor an isolated and in-nocuous incident.The interrogation was part andparcel of Baum's practice of preventing employeecontactswith the Union, conveyed to PalmerBaum'sdispleasure regardingsuch contacts, andwas followed the next day by a more potent warn-ing against such contacts in the form of Frank'sdischarge. Accordingly, I find that such interroga-tion constituted further interference with protectedrights and thus violated Section 8(a)(1) of the Act.III.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices,Ishall recommend that itcease and desist therefrom and that it take certainaffirmative action which I find necessaryto remedyand remove the effects of the unfair labor practicesand to effectuate the policiesof the Act.'Colony Furniture Co.,168 NLRB 725;Interboro Contractors, Inc.,157 NLRB 1295, enfd.388 F.2d 495(C.A.2);Dr. J. C. Campbell,157Affirmatively, I shall recommend that Respon-dent offer to Willie Frank immediate and full rein-statement to the position which he held at the timeof his discharge, or to a substantially equivalentposition,without prejudice to his seniority andother rights and privileges,dismissing if necessaryan employee hired subsequent to the date of suchdischarge. I shall further recommend that Respon-dent make Frank whole for any loss of earnings suf-fered because of his discharge by paying to him asum of money equal to that which he would havebeen paid by Respondent from the date of hisdischarge to the date on which Respondent offersreinstatement as aforesaid,less his net earnings, ifany, during the said period. The loss ofearningsunder the order recommended shall be computedin the manner set forth in F.W. Woolworth Com-pany,90 NLRB 289, andIsisPlumbing & HeatingCo., 138 NLRB 716.CONCLUSIONS OF LAW1.By unlawfully interrogatingRoy Palmer,Respondent engaged in an unfair labor practicewithin themeaningof Section 8(a)(1) of the Act.2.By discharging Willie Frank, Respondent en-gaged in an unfair labor practice within the mean-ing of Section 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publica-tion. ]NLRB 1004;Tom Johnson,Inc.,154 NLRB1352, enfd. 378 F.2d 342(C. A. 9).